 
 
I 
108th CONGRESS
2d Session
H. R. 5059 
IN THE HOUSE OF REPRESENTATIVES 
 
September 9, 2004 
Mr. Sherman (for himself, Mr. Case, and Mr. Etheridge) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend title 18, United States Code, with respect to stored electronic communications. 
 
 
1.Short titleThis Act may be cited as the Internet Privacy Protection Act of 2004. 
2.Stored electronic communications 
(a)In generalChapter 121 of title 18, United States Code, is amended by adding at the end the following: 
 
2713.Improper access by service provider 
(a)OffenseExcept as provided in subsection (b), whoever, being a provider of electronic communication service, intentionally accesses the contents of a stored electronic communication while held in electronic storage by that provider shall be fined not more than $5,000. 
(b)ExceptionsIt is not an offense under subsection (a) if the access is a necessary incident to the rendition of the electronic communication service or compliance with section 2702.. 
(b)Clerical AmendmentThe table of sections at the beginning of chapter 121 of title 18, United States Code, is amended by adding at the end the following new item: 
 
 
2713. Improper access by service provider.  
 
